The plaintiffs Conway and wife commenced this action in the superior court for King county, seeking recovery of an automobile from the defendant motor company. By appropriate replevin proceedings, the plaintiffs obtained possession of the automobile immediately upon the commencement of the action and have not returned it to the defendant. The case proceeded to trial before the court sitting without a jury upon the issue of ownership and right of possession, and resulted in findings and judgment awarding recovery in favor of the defendant; that is, for the return by the plaintiffs to the defendant of the automobile; or, in case return thereof cannot be had, that the defendant have judgment against the plaintiffs for the sum of $750, the value of the automobile.
In so far as we are called upon to consider the merits of this controversy, there is nothing here involved of *Page 374 
any consequence other than questions of fact. The findings of fact made by the trial court are clearly sufficient to sustain the judgment, and a careful reading of all of the evidence convinces us that we would not be warranted in viewing the facts differently than as viewed by the trial judge, as disclosed by his findings. We see no useful purpose to be served by reviewing the evidence in this opinion with a view of demonstrating the correctness of the trial court's disposition of the case.
[1] Some contention is made by counsel for appellants against the form of the judgment, particularly touching its alternative character. The judgment appears to be substantially in the alternative form contemplated by our statute, applicable where, at the time of the rendering of the judgment, the property has not remained in the hands of the successful party pending the action and it does not then clearly appear as to whether or not the property in question is capable of being delivered to the successful party. Such was the condition of this case at the time of the rendering of this judgment. Rem. Comp. Stat., § 434 [P.C. § 8083]; Meeker v. Johnson, 3 Wn. 247, 28 P. 542; SeattleNational Bank v. Meerwaldt, 8 Wn. 630, 36 P. 763; Hall v.Law Guarantee  T. Society, 22 Wn. 305, 60 P. 643, 79 Am. St. 935; Harvey v. Ivory, 35 Wn. 397, 77 P. 725; HallidieMach. Co. v. Whidbey Island S.  G. Co., 62 Wn. 604,114 P. 457; American Packing Co. v. Luketa, 120 Wn. 278,206 P. 965; 23 R.C.L. 939; 34 Cyc. 1548.
The judgment is affirmed.
MACKINTOSH, C.J., FRENCH, TOLMAN, and HOLCOMB, JJ., concur. *Page 375